U.S. Bank N.A. v Thompson (2018 NY Slip Op 05403)





U.S. Bank N.A. v Thompson


2018 NY Slip Op 05403


Decided on July 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2018

Friedman, J.P., Mazzarelli, Kapnick, Webber, Moulton, JJ.


20428/06 5465A 5465

[*1] U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust, 2006-BNC2, Plaintiff-Respondent,
vNancy Thompson, Defendant-Appellant, Lagoon Estates Condominium, et al., Defendants.


The Wilson Law Firm LLC, Brooklyn (Earl A. Wilson of counsel), for appellant.
Reed Smith LLP, New York (Zalika T. Pierre of counsel), for respondent.

Judgment of foreclosure and sale, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered February 4, 2016, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 4, 2016, which granted plaintiff's motion for a judgment of foreclosure and denied defendant Nancy Thompson's cross motion to vacate a default and file a late answer, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Defendant failed to demonstrate a reasonable excuse for her delay in appearing or answering the complaint (see Bank of N.Y. v Singh, 139 AD3d 486, 486 [1st Dept 2016]). Since she failed to timely appear or answer, she waived the issue of standing (see Wells Fargo Bank, N.A. v Jones, 139 AD3d 520, 524 [1st Dept 2016]; Wells Fargo Bank, NA v Edwards, 95 AD3d 692, 692 [1st Dept 2012]).
The Decision and Order of this Court entered herein on January 16, 2018 (157 AD3d 547 [1st Dept 2018]) is hereby recalled and vacated (see M-886 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 19, 2018
CLERK